IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-10-00124-CR

                        EX PARTE ERIC DALE ANGELO


                           From the 54th District Court
                             McLennan County, Texas
                    Trial Court Nos. 2009-726-C2 & 2009-603-C2


                          MEMORANDUM OPINION


       Eric Dale Angelo attempts to request post-conviction relief through an original

petition for habeas corpus addressed to this Court. By letter, the Clerk notified Angelo

that this proceeding was subject to being dismissed because this Court does not have

jurisdiction to issue or grant a post-conviction writ of habeas corpus. See TEX. CODE

CRIM. PROC. ANN. art. 11.05 (Vernon 2005).        Angelo was further warned that the

proceeding would be dismissed unless, within 21 days of the date of the letter, a

response was filed showing grounds for continuing the proceeding. Angelo has not

filed a response.

       Accordingly, this proceeding is dismissed. See TEX. R. APP. P. 44.3.



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Proceeding dismissed
Opinion delivered and filed May 5, 2010
Do not publish
[CR25]




Ex parte Angelo                           Page 2